Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 15 March 2021.	
2.	Claims 1-20 have been cancelled. 
3.	Claims 21-40 are currently pending and claims 21, 30 and 36 are independent claims. 

                                        Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted are following the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

        Priority

5.	Priority claimed from its parent application no. 16/153,039, filed on 5 October 2018.

     Drawings

6.	The drawings filed on 15 March 2021 are accepted by the examiner. 

                                      Pre-Amendment

7.	Preliminary Amendment noted by the Examiner.

       Double Patenting

8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents /process/ file/efs/guidance /eTD-info-I.jsp.  
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent application No. 16153039.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because, the notion of the claim does reefers to the same invention. In both claims disclose "snapshot key” based on key transmission. And it is obvious to anyone in the art, time of invention that is to use of “anomaly detection” to have data security.
                                                  Claim Rejections - 35 USC § 102

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 21-28, 30-40 are rejected 35 U.S.C §102 (a)(2) as being anticipated by Van Antwerpen Hans et al. (US Publication No. 20150371063), hereinafter Hans.

Regarding claim 21: 
generating, in a first enclave of a first host, a secret key encrypting, in a first enclave of a first host, a snapshot key with the secret key (Hans, ¶28).
sending from the first host to a second host the encrypted snapshot key (Hans, ¶19).
accessing by the second host, through a reserved thread, into the first host (Hans, ¶27, 17).
and transferring from the first host to the second host an encrypted snapshot (Hans, ¶95-96, 29-30).

Regarding claim 22: 
further comprising outputting by the first enclave to the first host the encrypted snapshot key (Hans, ¶66).

Regarding claim 23:
further comprising generating a secret key in a second enclave (Hans, ¶30).
Regarding claim 24:
further comprising decrypting the encrypted snapshot key with the secret key (Hans, ¶21).
Regarding claim 25:
wherein the secret key is a shared secret key (Hans, ¶112).
Regarding claim 26:
further comprising copying the encrypted snapshot from the second host to a second enclave (Hans, ¶4).
Regarding claim 27:
further comprising decrypting the encrypted snapshot (Hans, ¶30).
Regarding claim 28:
further comprising restoring an enclave via the encrypted snapshot (Hans, ¶54).
Regarding claim 30: 
generating, in a first enclave of a first host, a secret key encrypting, in a first enclave of a first host, a snapshot key with the secret key (Hans, ¶28).
sending from the first host to a second host the encrypted snapshot key (Hans, ¶19).
accessing, by the second host through a reserved thread, the first host (Hans, ¶17, 27). 
transferring from the first host to the second host an encrypted snapshot; (Hans, ¶29-30, 95-96).
and copying from the second host to a second enclave the encrypted snapshot (Hans, ¶4, 38).

Regarding claim 31:
wherein accessing the first host is done using the encrypted snapshot key (Hans, ¶51).
Regarding claim 32: 
further comprising establishing an entry barrier by the first enclave (Hans, ¶59, 83).
Regarding claim 33:
wherein the entry barrier prevents an untrusted thread to copy from the first enclave (Hans, ¶117).
Regarding claim 34: 
wherein the entry barrier is related to a fork request, the fork request indicating that a snapshot request originated within the prevents an untrusted thread to copy from the first enclave (Hans, ¶123, 39, 27).
Regarding claim 35:
comprising removing an entry barrier responsive to a request by a second host process (Hans, ¶174).
Regarding claim 36: 
generating, in a first enclave of a first host, a secret key encrypting, in the first enclave of the first host, a snapshot key with the secret key (Hans, ¶28).
sending from the first host to a second host the encrypted snapshot key (Hans, ¶19).
and accessing, by the second host through a reserved thread, the first host (Hans, ¶17, 27) 
and wherein the secret key is generated responsive to a snapshot request originating within the first enclave (Hans, ¶30-31, 76).

Regarding claim 37: 
wherein the snapshot request was originated responsive to a fork request (Hans, ¶123, 39, 27).
Regarding claim 38:
wherein entry to the first enclave is controlled by a thread control structure (Hans, ¶27-28).
Regarding claim 39:
wherein the thread control structure only allows one snapshot to be taken by a single thread (Hans, ¶27-28, 31).
Regarding claim 40:
comprising transferring from the first host to the second host an encrypted snapshot (Hans, ¶95-96, 29-30).
Claim Rejections - 35 USC § 103
	
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 29 is rejected under 35 U.S.C §103 as being unpatentable over Hans and in view of Ayanam et al. (US Publication No. 20150052596), hereinafter Ayanam.

Regarding claim 29:
Hans does not explicitly suggest, further comprising deleting the encrypted snapshot at the second host upon decryption of the snapshot in the second enclave; however, in a same field of endeavor Ayanam discloses this limitation (Ayanam, ¶168, claim 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of creating encrypted snapshot of Hans with the deleting mechanism disclosed in Ayanam to monitor and control the executed process in the system stated by Ayanam at para.41-43.

 Conclusion

11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890